DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the different types data,” which is grammatically incorrect. Examiner suggests revising the claim to recite “the different types of data.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “differently types of data,” which is grammatically incorrect. Examiner suggests revising the claim to recite “different types of data.” Claim 5 further recites “multiple the sensors,” which is grammatically incorrect. Examiner suggests revising the claim to recite “multiple sensors.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “different types data,” which is grammatically incorrect. Examiner suggests revising the claim to recite “different types of data.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the sensors” in line 1 of the claim. It is unclear whether this limitation refers to “sensors,” recited by claim 1, line 1, or “multiple sensors,” recited by claim 1, line 13. Examiner assumes that the limitation refers to “multiple sensors,” recited by claim 1, line 13. Examiner suggests revising claim 8 to recite “the multiple sensors.”
Claim 10 recites “the sensors” in line 16 of the claim. It is unclear whether this limitation refers to “sensors,” recited by claim 10, line 2, or “multiple sensors,” recited by claim 10, line 12. Examiner assumes that the limitation refers to “multiple sensors,” recited by claim 10, line 12. Examiner suggests revising claim 10, line 16 to recite “the multiple sensors.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. (US Publication No. 2013/0084891) in view of Kim et al. (US Publication No. 2009/0006522).

As to claim 1, Khorashadi teaches a method of causing sensors of mobile devices to generate different types of data for performing analysis on crowdsource data, the method comprising:
executing instructions stored in memory by a processor of a device to cause a server computer system to:
receive a query specific function (see e.g., [0026] for multiple parties 104, identified as party A, party B, and party C (which are sometimes referred to herein as parties 104 or party 104) individually communicating with a server 102 to provide individual desired queries, identified as Desired Query A, Desired Query B, and Desired Query C, respectively and [0043] for crowdsourcing queries being received from a plurality of parties and the crowdsourcing queries being formatted as STPs or in any other format desired, including the measurement requests to be submitted to the mobile platforms);
identify a set of the mobile devices to target (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location); 
target the identified set of the mobile devices (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location), wherein to target the identified set of the mobile devices includes to:
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes multiple sensors and one or more applications to execute the query specific function (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0030] for the server 102 processing the desired queries from the parties 104 and generating specific measurement requests for contextual data, which are provided to the mobile platforms 106, labeled as mobile platforms 106A, 106B, 106C, and 106D, [0043] for a plurality of measurement requests being distributed to a plurality of mobile platforms based on the crowdsourcing queries and if the crowdsourcing queries include the measurement requests, i.e., the contextual data to be measured, the measurement requests simply being passed on to the appropriate mobile platforms, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause the multiple sensors of each mobile device to generate the different types data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0034] for data from one or more sensors from a mobile platform 106 may be requested at the same time, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
receive the one or more crowdsource data sets (see e.g., [0032] for once the mobile platforms 106 collect the requested contextual data, the mobile platforms 106 returning the contextual data to the server 102, which stores the data, e.g., in database 103 and [0043] for the measured contextual data being received from the plurality of mobile platforms in response to the plurality of measurement requests); and   
analyze the one or more crowdsource data sets according to the query specific function (see e.g., [0032] for the server 102 then analyzing the measurements).
Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected. However, Kim teaches
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected (see e.g., abstract for a sensor network interface for converting the sensor network command and transmitting the converted sensor network command to the corresponding sensor network, [0039] for a plurality of heterogeneous sensor networks being connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222 and the sensor network characteristic information including information about sensors, actuators, communication protocols, buffering parameters of the respective sensor networks, [0073] for in operation S601, the network interface unit 222 transmitting the monitoring command (StatusCheckCmd) to the sensor network adaptor 62 according to the period defined for each sensor network, [0074] for in operation S602, the sensor network adaptor 62 converting the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmitting the status report request to the sensor network, and [0075] for in operation S603, a sink node 631 of the sensor network 63 transmitting the status report request to the sensor node 632 of the sensor network 63, and [0077] for in operation S606, the sensor network adaptor 62 collecting the status information received from each sensor node, and transmitting the collected status information to the network interface unit 222 through the monitoring report (StatusCheckRpt). The sensor network adaptor targets a set of sensor nodes belonging to a particular network.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Khorashadi to identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected, as taught by Kim, for the benefit of converting the sensor network command according to characteristics of the corresponding sensor network (see e.g., Kim, abstract).

As to claim 3, the limitations of parent claim 1 have been discussed above. Khorashadi teaches 
wherein to analyze the one or more crowdsource data sets further comprises aggregating the received one or more crowdsource data sets (see e.g., [0025] for aggregating data obtained from the mobile platforms).

As to claim 4, the limitations of parent claim 1 have been discussed above. Khorashadi teaches 
wherein to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices comprises to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices in accordance with pre-determined target criteria (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location).

As to claim 5, Khorashadi teaches a server computer system for causing sensors of mobile devices to generate differently types of data for performing analysis on a crowdsource data, the system comprising:
a transceiver, wherein the transceiver is configured to:
receive a query specific function (see e.g., [0026] for multiple parties 104, identified as party A, party B, and party C (which are sometimes referred to herein as parties 104 or party 104) individually communicating with a server 102 to provide individual desired queries, identified as Desired Query A, Desired Query B, and Desired Query C, respectively and [0043] for crowdsourcing queries being received from a plurality of parties and the crowdsourcing queries being formatted as STPs or in any other format desired, including the measurement requests to be submitted to the mobile platforms),
identify a set of the mobile devices to target (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location);
target the identified set of the mobile devices (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location), wherein to target the identified set of the mobile devices includes to:
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes multiple the sensors and one or more applications to execute the query specific function to trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause the sensors of each mobile device to generate the different types of data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0030] for the server 102 processing the desired queries from the parties 104 and generating specific measurement requests for contextual data, which are provided to the mobile platforms 106, labeled as mobile platforms 106A, 106B, 106C, and 106D, [0034] for data from one or more sensors from a mobile platform 106 may be requested at the same time, [0043] for a plurality of measurement requests being distributed to a plurality of mobile platforms based on the crowdsourcing queries and if the crowdsourcing queries include the measurement requests, i.e., the contextual data to be measured, the measurement requests simply being passed on to the appropriate mobile platforms, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform); and 
receive the one or more crowdsource data sets (see e.g., [0032] for once the mobile platforms 106 collect the requested contextual data, the mobile platforms 106 returning the contextual data to the server 102, which stores the data, e.g., in database 103 and [0043] for the measured contextual data being received from the plurality of mobile platforms in response to the plurality of measurement requests);
one or more processors, wherein the one or more processors are configured to:
analyze the one or more crowdsource data sets according to the query specific function (see e.g., [0032] for the server 102 then analyzing the measurements).
Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected. However, Kim teaches
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected (see e.g., abstract for a sensor network interface for converting the sensor network command and transmitting the converted sensor network command to the corresponding sensor network, [0039] for a plurality of heterogeneous sensor networks being connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222 and the sensor network characteristic information including information about sensors, actuators, communication protocols, buffering parameters of the respective sensor networks, [0073] for in operation S601, the network interface unit 222 transmitting the monitoring command (StatusCheckCmd) to the sensor network adaptor 62 according to the period defined for each sensor network, [0074] for in operation S602, the sensor network adaptor 62 converting the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmitting the status report request to the sensor network, and [0075] for in operation S603, a sink node 631 of the sensor network 63 transmitting the status report request to the sensor node 632 of the sensor network 63, and [0077] for in operation S606, the sensor network adaptor 62 collecting the status information received from each sensor node, and transmitting the collected status information to the network interface unit 222 through the monitoring report (StatusCheckRpt). The sensor network adaptor targets a set of sensor nodes belonging to a particular network.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Khorashadi to identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected, as taught by Kim, for the benefit of converting the sensor network command according to characteristics of the corresponding sensor network (see e.g., Kim, abstract).

As to claim 6, the limitations of parent claim 5 have been discussed above. Khorashadi teaches 
wherein the one or more processors are further configured to aggregate the received one or more crowdsource data sets (see e.g., [0025] for aggregating data obtained from the mobile platforms).

As to claim 8, the limitations of parent claim 1 have been discussed above. Khorashadi teaches 
wherein the sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.).

As to claim 9, the limitations of parent claim 5 have been discussed above. Khorashadi teaches
wherein the sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.).

As to claim 10, Khorashadi teaches a non-transitory, computer readable medium having instructions stored therein to cause sensors of mobile devices to generate different types data for performing analysis on crowdsource data, wherein the instructions are executable by one or more processors to:
receive a query specific function (see e.g., [0026] for multiple parties 104, identified as party A, party B, and party C (which are sometimes referred to herein as parties 104 or party 104) individually communicating with a server 102 to provide individual desired queries, identified as Desired Query A, Desired Query B, and Desired Query C, respectively and [0043] for crowdsourcing queries being received from a plurality of parties and the crowdsourcing queries being formatted as STPs or in any other format desired, including the measurement requests to be submitted to the mobile platforms);
identify a set of the mobile devices to target (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location);
target the identified set of the mobile devices (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location), wherein to target the identified set of the mobile devices includes to:
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes multiple sensors and one or more applications to execute the query specific function (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0030] for the server 102 processing the desired queries from the parties 104 and generating specific measurement requests for contextual data, which are provided to the mobile platforms 106, labeled as mobile platforms 106A, 106B, 106C, and 106D, [0043] for a plurality of measurement requests being distributed to a plurality of mobile platforms based on the crowdsourcing queries and if the crowdsourcing queries include the measurement requests, i.e., the contextual data to be measured, the measurement requests simply being passed on to the appropriate mobile platforms, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause the sensors of each mobile device to generate the different types of data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc., [0034] for data from one or more sensors from a mobile platform 106 may be requested at the same time, and [0045] for the mobile platform measuring contextual data in response to the plurality of measurement requests and the contextual data including, e.g., sensor data, data related to a physical description of behavior of a user of the mobile platform, and data related to use of the mobile platform);
receive the one or more crowdsource data sets (see e.g., [0032] for once the mobile platforms 106 collect the requested contextual data, the mobile platforms 106 returning the contextual data to the server 102, which stores the data, e.g., in database 103 and [0043] for the measured contextual data being received from the plurality of mobile platforms in response to the plurality of measurement requests); and   
analyze the one or more crowdsource data sets according to the query specific function (see e.g., [0032] for the server 102 then analyzing the measurements).
Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected. However, Kim teaches
identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected (see e.g., abstract for a sensor network interface for converting the sensor network command and transmitting the converted sensor network command to the corresponding sensor network, [0039] for a plurality of heterogeneous sensor networks being connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222 and the sensor network characteristic information including information about sensors, actuators, communication protocols, buffering parameters of the respective sensor networks, [0073] for in operation S601, the network interface unit 222 transmitting the monitoring command (StatusCheckCmd) to the sensor network adaptor 62 according to the period defined for each sensor network, [0074] for in operation S602, the sensor network adaptor 62 converting the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmitting the status report request to the sensor network, and [0075] for in operation S603, a sink node 631 of the sensor network 63 transmitting the status report request to the sensor node 632 of the sensor network 63, and [0077] for in operation S606, the sensor network adaptor 62 collecting the status information received from each sensor node, and transmitting the collected status information to the network interface unit 222 through the monitoring report (StatusCheckRpt). The sensor network adaptor targets a set of sensor nodes belonging to a particular network.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medium of Khorashadi to identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected, as taught by Kim, for the benefit of converting the sensor network command according to characteristics of the corresponding sensor network (see e.g., Kim, abstract).

As to claim 11, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein the instructions are further executable by the one or more processors to determine the sensors of the set of mobile devices according to a pre-determined target criteria (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location).

As to claim 12, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein to analyze the one or more crowdsource data sets further comprises aggregating the received one or more crowdsource data sets (see e.g., [0025] for aggregating data obtained from the mobile platforms).

As to claim 13, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices comprises to push the one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices in accordance with pre-determined target criteria (see e.g., [0030] for crowdsourcing being a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, being used to determine if a measurement request is transmitted to a particular mobile platform and [0043] for the measurement requests being submitted to only a subset of the mobile platforms that are available for crowdsourcing for a specific crowdsourcing query, such as only mobile platforms that are known to be physically located at a specific target location).

As to claim 14, the limitations of parent claim 10 have been discussed above. Khorashadi teaches
wherein the sensors comprise one or more of: a proximity sensor, a Global Positioning System (GPS) sensor, an ambient light sensor, an accelerometer, a magnetometer, a gyroscope, and a back-illuminating sensor (see e.g., [0028] for sensors on the mobile platform that may be used to measure contextual data for crowdsourcing including camera, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.).
 
Response to Amendment
The 35 U.S.C. 101 rejection of claims 1, 3-6, and 8-14 has been withdrawn in light of Applicant’s amendments to independent claims 1, 5, and 10. 

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
On pages 16-19 of Applicant’s Response, Applicant argues:

Claims 1, 3-6, and 8-14 stand rejected under 35 U.S.C. §103 as being unpatentable over Khorashadi et al., U.S. Patent Publication No. 2013/0084891 ("Khorashadi") in view of Kim et al., U.S. Patent Publication No. 2009/0006522 ("Kim"). Applicants respectfully traverse the rejection. 

Claim 1 recites "executing instructions stored in memory by a processor of a mobile device to cause a server computer system to: 
. . .
identify a set of mobile devices to target based on a network to which the set of the mobile devices is connected; 
target the identified set of the mobile devices, wherein to target the identified set of the mobile devices includes to: 
push one or more instances of the query specific function to the identified set of the mobile devices for execution by the mobile devices, wherein each of the mobile devices in the identified set includes multiple sensors and one or more applications to execute the query specific function. (emphasis added) 

Khorashadi teaches identifying mobile platforms to receive a request for data by the location of the mobile platforms. "Crowdsourcing is a location driven activity, and thus, the location of a particular mobile platform, as well as other relevant factors, may be used to determine if a measurement request is transmitted to (or accepted by) a particular mobile platform." Khorashadi, ¶0030. See, for example, ¶0031 ("Based on location information obtained, e.g., through satellite positioning systems (SPS) or other location measurement systems or techniques, server 102 provides measurement request MRA to mobile platforms 106B, 106C, and 106D, each of which are in one of the cafes in the target chain, and provides measurement request MRB to mobile platforms 106A and 106D, which are in the target mall.") 

In contrast, claim 1 "identif[ies] a set of mobile devices to target based on a network to which the set of the mobile devices is connected" and "target[s] the identified set of the mobile devices." 

The Examiner admits, "Khorashadi does not specifically disclose identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected." Office Action, p. 5. The Examiner cites the Abstract, ¶0039, and ¶¶0073-0077 of Kim to provide the missing teaching of Khorashadi.

In the Response to Arguments, the Examiner states that "Kim does not limit "sensor nodes" to static sensor nodes." Office Action, p. 50. "Applicant asserted that Kim's sensors were static, but failed to provide any citation in support of such assertion." Id. For clarity, Applicant uses the term "static" to mean that Kim does not teach that the sensors in any network change not that the sensors cannot be physically relocated within the network. Furthermore, even if the identity of sensors change within the network, which Kim does not teach, the contacting system can reasonably be updated with the change information without attempting to identify which sensors are in the sensor network. Thus, identifying which sensors are in a network cannot be implied to Kim. Thus, from a network perspective, the sensors in Kim are known and, thus, static. See, Figures 2, 4, 5, and 6, in which Kim discloses a network of sensors. Kim discloses multiple, established, sensor networks 1-N (Figure 2), an established, static sensor network 41 (Figure 4), established, static sensor networks A and B (Figure 5), and established, static sensor network 63, which are static because Kim teaches that the networks have sensors and does not teach that the sensors in the networks change at least without knowledge of the contacting system. Consequently, sice from a network perspective, the sensors in Kim are known, there is no need in Kim to "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected," because the sensors are static and known within the sensor networks of Kim. Claim 1 (emphasis added) 

In fact, referencing the specific passages of Kim cited by the Examiner, there is no process used to "identify" which sensors are in the sensor network of Kim. In ¶0039: 

A plurality of heterogeneous sensor networks are connected to the application system interface 22 through the sensor network adaptor 23 that transparently connects the sensor network characteristic information to the network interface unit 222. The sensor network characteristic information includes information about sensors, actuators, com-munication protocols, buffering parameters of the 
respective sensor networks. Kim, ¶0039. 

Thus, ¶0039 confirms that Kim discloses that the network characteristic information about the sensors is known and there is no need to "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected." 

Paragraphs 0073-0077 disclose details of the FIG. 6 "flowchart illustrating an automatic sensor network monitoring method of the network interface unit 222." Kim, ¶0070. The specific monitoring processes in paragraphs 0072-0077 disclose the transmission and reception of status information from the static sensor networks of Kim. The information transmitted by the sensors is not information used to identify the network to which the sensors belong but rather is status information, i.e. "the sensor node 632 receiving the status report request transmits the topology related informa-tion to the sink node 631." Kim, ¶0076. "The topology related information includes remaining power information, error information, and parent node information." Id. 

Accordingly, Kim teaches monitoring status information of statically positioned sensors in static sensor networks. In contrast to claim 1, the devices in claim 1 are explicitly mobile devices. Additionally, because the sensors in Kim are static, Kim does not "identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected" as required by claim 1. 

Thus, at best Khorashadi in view of Kim teaches receiving data from a set of statically positioned in static sensor networks, which is the opposite of a mobile device. 

Accordingly, Khorashadi in view of Kim neither teaches nor suggests claim 1, claims 5 and 10 mutatis mutandis, and claims dependent thereon. Applicant respectfully requests withdrawal of the rejection.

Examiner respectfully disagrees with Applicant’s arguments. Khorashadi in view of Kim teaches “identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected,” as recited by independent claim 1. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., mobile devices being devices that change networks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, Applicant has attempted to read into the claims limitations that are not described by the specification either.
According to Applicant’s arguments, “Applicant uses the term ‘static’ to mean that Kim does not teach that the sensors in any network change not that the sensors cannot be physically relocated within the network” and “from a network perspective, the sensors in Kim are known and, thus, static.” Applicant further argues that “[i]n contrast . . . , the devices in claim 1 are explicitly mobile devices.” In other words, Applicant has interpreted “mobile devices” to mean devices that change networks, not devices that are easily physically relocated. There is no basis for such an interpretation in the claims or the specification. 
The independent claims do not explicitly define the term “mobile” and simply recite “identify a set of mobile devices to target based on a network to which the set of the mobile devices is connected.” The claims are silent regarding mobile devices changing networks.
The specification recites:
“In an example, the pre-determined target criteria refer to a particular telecommunication network to which the plurality of the mobile devices 110 is registered. The server 130 identifies one or more mobile devices of the plurality of mobile devices 110 belonging to the particular telecommunication network using network ID corresponding to the particular telecommunication network. In another example, the pre-determined target criteria refer to a Wireless local Area Network (WLAN) to which the plurality of the mobile devices 110 is connected. The server identifies one or more mobile devices of the plurality of the mobile devices 110 connected to a particular WLAN using the IP range of the WLAN” (see [0030]).
The specification also never describes the mobile devices changing networks. In fact, the specification only discloses one network, “the communication network” (see e.g., [0022] and [0023]).
Kim discloses“[a] plurality of heterogeneous sensor networks are connected to the application system interface 22 through the sensor network adaptor 23” (see [0039], emphasis added). The sensor network adaptor “converts the received monitoring command (StatusCheckCmd) into a status report request applicable to the sensor network 63, and transmit[s] the status report request to the sensor network” (see [0074], emphasis added). The sensor network adaptor further “collects the status information received from each sensor node” (see [0077], emphasis added). Accordingly, Kim teaches that the sensor network adaptor targets a set of sensor nodes for a status report request based on the set of sensor nodes belonging to a particular sensor network from a plurality of heterogeneous sensor networks.
As discussed in the previous Office action, Examiner notes that the network characteristic information about the sensors being known does not preclude the sensor network adaptor from identifying the set of sensor nodes based on the network to which the set belongs. Rather, the network characteristic information about the sensors is necessary to convert sensor network commands for the particular sensor network from the plurality of heterogeneous sensor networks (see abstract). Such conversion takes place prior to identifying the sensor nodes belonging to the particular sensor network for the purpose of command transmission (see Id.).
	As also discussed in the previous Office action, Examiner further notes that the information transmitted by the sensors being status information also does not preclude the sensor network adaptor from identifying the set of sensor nodes based on the network to which the set belongs. Rather, the transmission of information by the sensors occurs after the sensors belonging to the particular network have been identified for the purpose of command transmission (see [0074]-[0077]). 
	Thus, “identify a set of the mobile devices to target based on a network to which the set of the mobile devices is connected” is taught by the combination of Khorashadi and Kim.
On page 19 of Applicant’s Response, Applicant argues:
Furthermore, Khorashadi in view of Kim do not teach "each of the mobile devices in the identified set includes multiple sensors" and "trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause the multiple sensors of each mobile device to generate the different types data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices" as required by claim 1.

Examiner respectfully disagrees with Applicant’s arguments. Khorashadi teaches "each of the mobile devices in the identified set includes multiple sensors" and "trigger at least one application on each of the mobile devices in the identified set to execute the one or more instances of the query specific function to cause the multiple sensors of each mobile device to generate the different types data for inclusion in one or more crowdsource data sets associated with the identified set of the mobile devices" as required by claim 1. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” (see MPEP § 2123(I)). Khorashadi recites “sensors on the mobile platform that may be used to measure contextual data for crowdsourcing include cameras, wireless transceivers (e.g., to measure WiFi Received Signal Strength Indication (RSSI) or Round Trip Time (RTT)), microphones, thermometers, motion and/or position sensors (e.g., accelerometers, gyroscopes, magnetometers, etc.), ambient light detectors, etc.” (see [0028]). Khorashadi further recites “[d]ata from one or more sensors from a mobile platform 106 may be requested at the same time” (see [0034]). Accordingly, Khorashadi teaches the amended limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kuehnel et al. (US Publication No. 2013/0144879) for “sensor data 314 collected from one or more of the sensors” (see [0034]). Applicant’s published specification recites “one or more crowdsource data sets is generated using a set of sensors” (see [0011]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




06-04-2022
/DARA J GLASSER/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161